Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of June 8, 2021.  Claims 1-4, 6-8, 10-14, 17-20 are amended.  Claims 21-22 are newly added.  Claims 1-22 are pending.
The amendments to claim 7 have overcome the previous claim rejection under 35 USC 112.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 8, 2021, with respect to the rejection of claims 1,3 under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz, US 2002/0173841 A1; Claims 2, 10, 17-18 under 35 U.S.C. 103 as being unpatentable over Ortiz; Claims 4, 6, 8, 9, 11, 12-14, 16 and 19 under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Yaron, US 2013/0006352 A1 have been fully considered and are persuasive in combination with the amendments to the claims.  The rejections of claims 1-4, 6-14, 16-19 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Ortiz, Yaron fails to disclose:
In regards to claims 1, 12 and 17, a system for docking a heart valve prosthesis having the combination of features as claimed and in particular a push rod/pusher element with an end portion configured to fit through an open end/trailing end of the outer tube, the outer tube configured to slide over the push rod to remove the outer tube from the helical anchor; and wherein the outer tube is adapted to be removed over the pusher element.
In regards to claim 6, a method of implanting a heart valve prosthesis having the combination of features as claimed and in particular removing the outer tube from the anchor and over a push rod inserted into an open end of the outer tube.
In regards to claim 10, a method having the combination of features as claimed and in particular holding the anchor in position with a pusher element while pulling the outer tube off the anchor, the pusher element inserted within an end portion of the outer tube, through an open end of the outer tube.
In regards to claim 20, a system for docking a heart valve prosthesis having the combination of features as claimed and in particular the delivery tool comprising multiple turns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771